Citation Nr: 0123899	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an increased rating for neurodermatitis of 
the groin, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active service from May 1979 to July 1982.

Originally, this matter came before the Board of Veteran's 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) did not reopen the claim for service 
connection for pes planus and denied an increased rating for 
neurodermatitis of the groin.  In a January 1999 rating 
decision, the RO awarded an increased rating of 10 percent 
for the neurodermatitis, effective from July 1997.

In August 1999, the Board determined that the veteran had 
submitted new and material evidence to reopened the claim for 
service connection for pes planus and denied the claim as not 
well grounded.  In the same decision, the Board denied a 
rating higher than 10 percent for neurodermatitis of the 
groin.

The veteran filed an appeal of the Board's decision with the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a motion filed by the Secretary of the Department 
of Veterans Affairs (VA), the Court entered an order that 
vacated the Board's August 1999 decision and remanded the 
matter to the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.  See also 66 Fed Reg. 45620, 
(Aug. 29, 2001).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In a statement received by the Board in June 2001, the 
veteran suggested that VA treatment records from clinics in 
Columbus, Georgia, and Tuskeegee, Alabama, had not been 
obtained and considered by the RO.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) is fully complied with and 
satisfied. 

2.  The RO should obtain any treatment 
records from the VA clinics in Columbus, 
Georgia, and Tuskeegee, Alabama, that are 
not already of record, and associate them 
with the claims folder.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, etiology, and extent of his 
disability from pes planus.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should express an opinion whether the 
veteran's pes planus was a congenital 
condition that existed at the time of his 
entry into service, and if so, whether it 
was aggravated during such service.  If 
the veteran did not have pes planus at 
the time of his entry into service, the 
examiner should express an opinion, based 
on his or her examination and review of 
the file, whether the veteran incurred 
pes planus during service.  All indicated 
tests and diagnostic studies should be 
performed.  A discussion of the facts and 
the medical principles involved will be 
of considerable assistance to the Board. 

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his disability from 
neurodermatitis of the groin.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed.  

5.  If the appellant or his 
representative has or can obtain evidence 
that supports his claims such evidence 
must be submitted to the RO.  In 
particular, they should submit medical 
evidence that shows that the veteran has 
disability from bilateral pes planus 
which he incurred during his active 
military service or which was aggravated 
during such service.

6.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
issues of entitlement to service 
connection for bilateral pes planus and 
entitlement to an increased rating for 
neurodermatitis of the groin.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




